Citation Nr: 0101405	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-22 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

 

REPRESENTATION

Appellant represented by:  Texas Veterans Commission 



INTRODUCTION

The veteran served on active duty from June 1972 to June 1975 
and from March 1976 to April 1977. This matter comes on 
appeal from a May 1999 decision by the Houston VA Regional 
Office which granted service connection and assigned a 
noncompensable evaluation for bilateral hearing loss, 
effective February 2, 1999. Service connection also has been 
granted for tinnitus, assigned a 10 percent evaluation.

FINDING OF FACT

The veteran has level II hearing in both the right and left 
ears.


CONCLUSION OF LAW

An initial compensable evaluation for bilateral hearing loss 
is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Code 
6100 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case, 
provided to both the veteran and his representative, satisfy 
the requirement at § 5103A of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  Additionally, 
the Board finds that the duties to assist provided under the 
new statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review 
and a VA audiology examination was provided. No further 
assistance is necessary to comply with the requirements of 
this new legislation or any other applicable rules or 
regulations regarding the development of the pending claim.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The veteran's bilateral hearing loss is currently evaluated 
as being noncompensable under the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 6100.  Pursuant to 38 C.F.R. §§ 4.85 
and 4.86, Diagnostic Code 6100, disability evaluations of 
hearing loss are determined by applying the pure tone decibel 
loss (threshold) averages from 1000 to 4000 hertz and speech 
discrimination scores to tables contained in those 
regulations that, based upon Roman numeral designations, 
provide a percentage disability. 

During the pendency of this claim, the regulations pertaining 
to evaluating hearing loss were changed.  64 Fed. Reg. 25202-
210 (1999).  Effective June 10, 1999, the new regulations 
provide, in pertinent part, that when the pure tone threshold 
at each of the four specified frequencies: 1000, 2000, 3000, 
and 4000 hertz, is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either 38 C.F.R. § 4.85, Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86.  Previously, under the former regulations, 
application of Table VIa was only permitted with a 
certification, under special circumstances, by the chief of a 
VA audiology clinic.  38 C.F.R. § 4.85 (c) (1998).  The 
current regulations allow adjudicators to decide or 
"certify" whether use of the speech discrimination test is 
inappropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
38 C.F.R. § 4.86, as discussed supra.  38 C.F.R. § 4.85(c) 
(1999).

In the September 1999 supplemental statement of the case the 
RO apparently applied the new regulations to the veteran's 
claim.  Moreover, the Board finds that, based on the facts in 
this case, the new regulations objectively do not favor the 
veteran's claim any more than the former ones.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also VAOPGCPREC 16-92; 
see generally, VAOPGCPREC 11-97 (regarding whether initial RO 
adjudication is necessary with respect to claims involving 
the rating of mental disorders); VAOPGCPREC 3-2000.  No 
evidence of record shows that the veteran's hearing loss has 
even come close to meeting the new criteria that allow for 
the application of Table VIa, and even if Table VIa is 
utilized, a higher rating is unavailable based upon the 
designations contained therein.  Therefore, the new criteria 
cannot provide for a higher rating versus the former 
criteria.  Tables VI and VII are identical under the new and 
former regulations, in all pertinent respects, and thus shall 
be applied to the evidence of record.

The veteran was provided a VA audiology examination in April 
1999. On audiometric examination, pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hertz were 25, 55, 
65, and 65, an average of 53, on the right, and 25, 65, 65, 
and 65, an average of 55, on the left. Speech discrimination 
was 90 percent, bilaterally. The diagnosis was normal hearing 
500-1000 Hertz, moderately severe sensorineural hearing loss 
2000-4000 Hertz. 

The veteran has offered no contentions other than that the 
noncompensable evaluation assigned does not represent the 
severity of his condition. No competent medical evidence 
other than April 1999 VA examination report concerning 
bilateral hearing loss has been submitted. Applying the April 
1999 results, pure tone decibel threshold averages of 53 and 
55 and speech discrimination percentages of 90 percent, to 
Table VI, 38 C.F.R. § 4.85, the veteran has level II hearing 
in both ears. Level II hearing bilaterally is noncompensable. 
See Table VII, 38 C.F.R. § 4.85. The evidence is not so 
evenly balanced that there is doubt as to any material issue. 
38 U.S.C.A. § 5107.


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

